ORDER
SCULLIN, District Judge.
Presently before this court is the above-captioned plaintiffs’ “Notice of In Forma Pauperis Status” in this civil rights action. For the reasons set out below, plaintiffs’ complaint is dismissed pursuant to 28 U.S.C. § 1915(d).
Plaintiffs allegations, to the extent that they can be discerned, surround a student loan dispute with the defendants. Further, plaintiffs allege that Federal Reserve notes are not legal tender. As in a prior action Sharif A. Bey attempted to prosecute in this court, Bey v. County of Onondaga, Civil No. 93-CV-1441 (dismissed by Order of the undersigned dated December 8,1993), plaintiffs claim sovereign immunity status and state that they are “in no way legally obligated to comply with the tradition of filing suit and claim using the paperwork of the court.” Thus they have failed to complete the In Forma Pauperis application.
Applications to proceed in forma pauperis trigger a two step process of review by the district court. First, the court evaluates whether the plaintiffs qualify by economic status and, second, whether the cause of action stated in the complaint is frivolous, malicious or without merit. Martin-Trigona v. Stewart, 691 F.2d 856 (8th Cir.1982). Because the plaintiffs state that they are not subject to the requirement of fees and apparently believe that an In Forma Pauperis application need not be completed and sworn to before this court, no determination of financial qualification can be made. 28 U.S.C. § 1915(a).
Although plaintiff may be permitted to commence the action in forma pauperis, the court may “dismiss the proceeding under 28 U.S.C. § 1915(d) if the court thereafter determines that the application of poverty is untrue or the action is frivolous or malicious.” Brown v. Schneckloth, 421 F.2d 1402 (9th Cir.), cert. denied, 400 U.S. 847, 91 S.Ct. *41495, 27 L.Ed.2d 85 (1970). Because plaintiffs have not submitted an affidavit which this court considers statutorily sufficient, leave to proceed in forma pauperis is hereby denied and the action dismissed. 28 U.S.C. § 1915(d); U.S. v. Copen, 378 F.Supp. 99 (S.D.N.Y.1974).
The plaintiffs are advised and cautioned that any further submissions to this court shall be accompanied by the appropriate completed forms, despite their Moorish descent or claimed immunities. Failure to do so may result in the imposition of sanctions against the plaintiffs by this court.
Wherefore, based on the above, it is hereby
ORDERED, that the plaintiffs are denied leave to proceed in forma pauperis, and it is further
ORDERED, that this complaint be dismissed pursuant to 28 U.S.C. § 1915(d).
I hereby certify that any appeal of this matter would not be in good faith pursuant to 28 U.S.C. § 1915(a).